Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:  
The abstract is a single sentence which appears to be a recitation of the claim which fails to provide a concise statement of the technical disclosure of the patent.
The abstract does not end with a period (.).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 – 20, claim 1 as representative, the limitation “the first data” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “first data”.
Specifically, applicant discloses “storing first data corrupted during a first memory operation”. The applicant additionally discloses “storing first data”. One of ordinary skill in the art would be unclear if the “first data” refers to the disclosure of first data as a corrupted value, or alternatively “first data” refers to the stored value before corruption. Specifically, as “first data” is disclosed in claims 1 – 5, 8 – 12, and 15 – 18. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 1 – 11 of U.S. Patent No. 10,977,139 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/301,098
Claim 1 – Patent 10,977,139
A system comprising: 
A system comprising: 
a memory device; and 
a memory component; and 
a processing device, operatively coupled with the memory device, to perform operations comprising: 
a processing device, operatively coupled with the memory component, to: 
providing a failure notification to a host system, wherein the failure notification comprises an indication of one or more memory cells of the memory device storing first data corrupted during a first memory operation; and 
provide a failure notification to the host system, wherein the failure notification comprises an indication of a range of memory cells storing, after the first write operation, incorrect data; and
receiving, from the host system, a second data to be stored in the memory device, in response to the host system identifying, based on geometric parameters of the memory device and the failure notification, a range of logical addresses corresponding to the indication of the one or more memory cells storing the first data.
receive, from the host system, a second data to be stored in the memory component, in response to the host system identifying, based on the geometric parameters and the failure notification, a range of logical addresses of the memory component corresponding to the range of memory cells storing incorrect data.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/301,098 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,977,139. Specifically, both claim 1, of the current application 17/301,098, and claim 1, of patent 10,977,139 discloses: A system comprising: a memory device; and a processing device, operatively coupled with the memory device, comprising such operations as “providing a failure notification to a host system and receiving, from the host system, a second data to be stored in the memory device”. 
One of ordinary skill in the art would recognize the System disclosed by claim 1, of the current application 17/301,098, as a broader recitation of the operations performed by the System disclosed in claim 1 of Patent 10,977,139. A system performing the operations and a system broader in scope capable of performing the same operations would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the system of claim 1, of the current application 17/301,098, as performing the operations of the system of claim 1, of U.S. Patent 10,977,139, and as such are obvious variants of each other.

Claim 2 – Application 17/301,098
Claim 1 – Patent 10,977,139
Claim 3 – Application 17/301,098
Claim 3 – Patent 10,977,139
Claim 4 – Application 17/301,098
Claim 4 – Patent 10,977,139
Claim 5 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 6 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 7 – Application 17/301,098
Claim 7 – 11 – Patent 10,977,139
Claim 8 – Application 17/301,098
Claim 1 – Patent 10,977,139
Claim 9 – Application 17/301,098
Claim 1 – Patent 10,977,139
Claim 10 – Application 17/301,098
Claim 3 – Patent 10,977,139
Claim 11 – Application 17/301,098
Claim 4 – Patent 10,977,139
Claim 12 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 13 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 14 – Application 17/301,098
Claim 7 – 11 – Patent 10,977,139
Claim 15 – Application 17/301,098
Claim 1 – Patent 10,977,139
Claim 16 – Application 17/301,098
Claim 1 – Patent 10,977,139
Claim 17 – Application 17/301,098
Claim 2 – Patent 10,977,139
Claim 18 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 19 – Application 17/301,098
Claim 5 – Patent 10,977,139
Claim 20 – Application 17/301,098
Claim 7 – 11 – Patent 10,977,139


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Hieb; Adam J.			US 10854311 B1
Mulani; Jameer et al.		US 20190012099 A1
HASHIMOTO; Daisuke		US 20180107391 A1
D'Abreu; Manuel Antonio		US 9760481 B2
O'Krafka; Brian Walter et al.	US 20170115891 A1
Wong; Wanmo			US 20170024277 A1
MANOHAR; ABHIJEET et al.	US 20160162353 A1
Hara; Tokumasa et al.		US 20150248322 A1
Shaharabany; Amir et al.		US 8935465 B1
Keays, Brady L.			US 20050172065 A1
providing a failure notification to a host system, wherein the failure notification comprises an indication of one or more memory cells of the memory device storing first data corrupted during a first memory operation;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111